C. Johnson, J.
¶1 The main issue in this case is whether a Sound Transit fare enforcement officer (FEO) is a “public servant” as defined in RCW 9A.04.110(23). Fifteen-year-old K.L.B. was charged with making a false or misleading statement to FEO Brett Willet under RCW 9A.76.175, which provides that it is a misdemeanor to knowingly make “a false or misleading material statement to a public servant.” The Court of Appeals affirmed the trial court’s conclusion that under the statute, FEO Willet was a public servant at the time K.L.B. made the false statement. We hold that under these circumstances, because FEOs are not government employees, are not officers of government, and do not perform a governmental function, they are not “public servants” as defined by the statute. Therefore, we reverse the Court of Appeals.
Facts and Procedural History
¶2 Brett Willet and Ben Hill were working as Sound Transit FEOs on Seattle’s Link light-rail train system (the Link). The position of an FEO is a limited-commission office authorized to issue citations for civil infractions on both light-rail and heavy-rail trains. Sound Transit contracts with Securitas Security Services to provide security and fare enforcement services for the Link. The FEOs wear a uniform with patches reading “Sound Transit,” “security,” and “fare enforcement.” Verbatim Report of Proceedings (VRP) at 27-28. They also wear a tool belt, which includes a radio, handcuffs, and a key ring but does not include a weapon.
¶3 On August 6, 2010, the two FEOs entered a train car at the Rainier Beach station and instructed all passengers to present proof of fare. When FEO Willet asked K.L.B. and *738his companions to present proof of fare payment, they gave him their bus transfers. FEO Willet informed them that while bus transfers used to be valid on the light-rail, they were no longer accepted. K.L.B. and his companions said that they were unaware of the change and unfamiliar with the current system. The three young males were instructed by FEO Willet to exit the train at the next station. The FEOs asked the three males for identification once they exited the train. All three were either unable or unwilling to provide identification. K.L.B. identified himself to FEO Willet as Kinds M. Marty. One of KL.B.’s companions identified himself as James J. King, while the other identified himself as Jamal J. Johnson.
¶4 K.L.B. was temporarily detained at the Othello station. The King County Sheriff’s Office was called to assist in identifying K.L.B. and his companions so they could potentially be cited for fare evasion. Deputy Lee Adams spoke with K.L.B., and two other deputies spoke with his companions. K.L.B. gave his correct name and birth date to Deputy Adams after the deputy warned him that it was a crime to lie to a police officer. Deputy Adams then asked K.L.B. to identify one of his male companions. He responded that he did not know his companion’s full name and that he knew him only as “ ‘Marty.’ ”1 Clerk’s Papers at 43. FEO Willet informed all three individuals that they might receive citations for fare evasion in the mail. Deputy Adams returned to the station and used a computer database to identify the third companion whom K.L.B. identified as “Marty.” Deputy Adams was able to positively identify him within an hour. There was an assault warrant out for this individual’s arrest.
¶5 K.L.B. was then charged with two counts of making a false or misleading statement to a public servant under RCW 9A.76.175. K.L.B. was found guilty of making a false statement to FEO Willet (count II). He was found not guilty *739of making a false statement to Deputy Adams (count I). K.L.B. was obligated to pay a crime victim assessment penalty of $75 but received no further punishment.
¶6 K.L.B. appealed to Division One of the Court of Appeals, which affirmed his conviction. State v. K.L.B., noted at 169 Wn. App. 1034, 2012 WL 3065326, at *7, 2012 Wash. App. LEXIS 1796, at *21, review granted, 177 Wn.2d 1004 (2013). Here, K.L.B. argues that a Sound Transit FEO is not a “public servant” as defined in RCW 9A.04.110(23). He also argues that the definition of “public servant” is unconstitutionally vague and that to convict a person of making a false or misleading statement to a public servant, the State must prove that the defendant knew the statement was made to a public servant.
Analysis
¶7 K.L.B. was charged with making a false or misleading statement to FEO Willet under RCW 9A.76.175, which provides in relevant part that “[a] person who knowingly makes a false or misleading material statement to a public servant is guilty of a gross misdemeanor.” Under RCW 9A.04.110(23), the term “public servant” is defined as
any person other than a witness who presently occupies the position of or has been elected, appointed, or designated to become any officer or employee of government, including a legislator, judge, judicial officer, juror, and any person participating as an advisor, consultant, or otherwise in performing a governmental function.
¶8 This case involves statutory interpretation, which is an issue of law reviewed de novo. The first step in statutory interpretation is to consider the statute’s plain language. If the statute is unambiguous, meaning it is subject to only one reasonable interpretation, our inquiry ends. State v. Velasquez, 176 Wn.2d 333, 336, 292 P.3d 92 (2013).
¶9 Looking at the statutory language, the “list” is specific and express. Police officers and judges are public *740servants under RCW 9A.04.110(23), which has been recognized in cases. State v. Graham, 130 Wn.2d 711, 719, 927 P.2d 227 (1996) (police);2 State v. Stephenson, 89 Wn. App. 794, 808-09, 950 P.2d 38 (1998) (judges). The definition also applies to those who hold government office or employment or who have been selected to do so, but it does not include a candidate for election as a “public servant.” State v. Hendrickson, 177 Wn. App. 67, 75, 311 P.3d 41 (2013), review denied, 179 Wn.2d 1017, 318 P.3d 280 (2014). The definition of “public servant” also includes “legislator [s], judge [s], judicial officer [s], [and] juror [s]” who are public employees for purposes of wages, benefits, or liability. RCW 9A.04.110(23). The main dispute here is whether FEO Willet was “otherwise . . . performing a governmental function” or was an “officer” under the statutory definition. RCW 9A.04.110(23).
a. FEO Willet was not “otherwise . . . performing a governmental function” under RCW 9A.04.110(23)
¶10 K.L.B. claims that both the trial court and the Court of Appeals improperly found that FEO Willet was a public servant because this broad interpretation improperly renders superfluous the phrase “advisor, consultant, or otherwise” as it appears in RCW 9A.04.110(23). According to KL.B.’s interpretation, the term “otherwise” encompasses only positions that are similar in nature to advisors or consultants. We agree.
¶11 Under settled principles of statutory construction, general words accompanied by specific words are to be construed to embrace only similar objects. Simpson Inv. Co. *741v. Dep’t of Revenue, 141 Wn.2d 139, 151, 3 P.3d 741 (2000).3 This canon properly applies where there is a list of specific terms followed by a general term, i.e., “specific, specific, or general.” See Sw. Wash. Chapter, Nat’l Elec. Contractors Ass’n v. Pierce County, 100 Wn.2d 109, 116, 667 P.2d 1092 (1983). Here, we are interpreting the phrase “advisor, consultant, or otherwise in performing a governmental function,”4 in other words, “specific, specific, general.” Therefore, under this canon of interpretation, a person qualifies as a public servant where they are acting as an advisor, a consultant, or something similar in performing a governmental function. FEO Willet was not acting as an advisor, a consultant, or something similar when K.L.B. made a false statement to him.5
*742¶12 Under another well-known canon of statutory construction, “a single word in a statute should not be read in isolation.” State v. Roggenkamp, 153 Wn.2d 614, 623, 106 P.3d 196 (2005).6 Applying this framework, “otherwise” must be read in conjunction with the other nouns — “advisor” and “consultant.” Because “advisor” and “consultant” modify “in performing a governmental function,” we can glean the legislature’s intent that not every person performing a governmental function is to be considered a public servant under the statute. Only those who are participating as an advisor, consultant, or something similar in performing a governmental function are public servants.
¶13 The State argued that FEO Willet was clearly performing a government function — fare enforcement — and that there is no meaningful argument that the legislature intended to define “public servants” narrowly. However, as K.L.B. points out, “a court must not interpret a statute in any way that renders any portion meaningless or superfluous.” Jongeward v. BNSF Ry., 174 Wn.2d 586, 601, 278 P.3d 157 (2012) (citing Svendsen v. Stock, 143 Wn.2d 546, 555, 23 P.3d 455 (2001)). The State’s broad interpretation would render superfluous the phrase “advisor, consultant, or otherwise.” If the legislature intended that everyone performing a governmental function be considered a public servant, the terms “advisor” and “consultant” would have no separate meaning.
¶14 Under the State’s logic, any private security officer or individual performing a police-like governmental function would be a public servant. For example, a private security guard checking bags before patrons enter a sports stadium would be a public servant. If a patron made a false statement to such a security guard, then they could have criminal charges filed against them. Going even further, a *743vigilante — a person who is not a police officer but who tries to catch and punish criminals — would be a “public servant,” and it would be a crime to make a false or misleading statement to such an individual. The State’s argument that a “public servant” includes anyone “performing a governmental function” would ignore modifying language in the statute. In addition, interpreting the statute this broadly would raise questions as to the statute’s vagueness and overbreadth.
b. FEO Willet was not an “officer” under RCW 9A.04.110(23)
¶15 The State separately argues that FEO Willet meets the definition of “public servant” as someone who occupies the position of an officer of government. Under RCW 9A.04.110(23), a “public servant” includes “any person . . . who presently occupies the position of or has been elected, appointed, or designated to become any officer . . . of government.” In turn, “officer” is defined as
a person holding office under a city, county or state government, or the federal government who performs a public function and in so doing is vested with the exercise of some sovereign power of government, and includes all assistants, deputies, clerks, and employees of any public officer and all persons lawfully exercising or assuming to exercise any of the powers or functions of a public officer.
RCW 9A.04.110(13) (emphasis added). The Court of Appeals agreed with the State and held that “[t]he evidence supports that Willet was ‘lawfully exercising or assuming to exercise any of the powers or functions of a public officer’ when he was working as an FEO on August 6, 2010.” K.L.B., 2012 WL 3065326, at *3, 2012 Wash. App. LEXIS 1796, at *9.
¶16 It is true that Sound Transit contracted with Securitas to provide fare enforcement services in accordance with Sound Transit’s statutory authority. It is also true that under RCW 81.112.210(2)(b), FEOs have the *744authority to (i) request proof of payment from passengers, (ii) request personal identification from a passenger who does not produce proof of payment when requested, (iii) issue a citation under RCW 7.80.070, and (iv) request that a passenger leave the facility when the passenger has not produced proof of payment. However, these statutory privileges do not transform Sound Transit FEOs (who in reality are Securitas employees) into public officers.
¶17 Under the plain language of the statute, an “officer” is a person holding office who performs a public function and who is vested with some sovereign power of government. As a private security officer, an FEO is not a public officer under this language of the statute, as they are not elected, appointed, or designated to hold office. Therefore, an FEO can possibly be an “officer” only under the second part of the statute, which provides that an “officer” can include someone “lawfully exercising or assuming to exercise any of the powers or functions of a public officer.” RCW 9A.04.110(13) (emphasis added). While the State and the Court of Appeals have pointed out statutory powers granted to Sound Transit and to FEOs generally, neither has directed us to the person holding public office whose power the FEOs are lawfully exercising. As mentioned, FEOs do not exercise all powers police officers have. In essence, they can check riders to verify valid tickets exist and eject passengers who have not paid. Anything more and the FEO summons the police. Therefore, a Sound Transit FEO cannot be “exercising or assuming to exercise any of the powers or functions” of someone who does not exist.
¶18 The State also argues that if FEO Willet and his colleagues were not public servants, passengers could lie to them without legal repercussions, which would make it nearly impossible to enforce the fare policy and issue infractions. FEOs monitor compliance with fare collection. If someone has not paid their fare, they can be removed from the train and under certain circumstances given a citation. Alternatively, no reason exists why police officers *745cannot be summoned when needed, as occurred in this case. Police officers certainly qualify as public servants under the statute. K.L.B. was charged with two counts of knowingly making a false or misleading material statement to a public servant: one count was for his statement to Deputy Adams, but he was found not guilty of that charge.7 These “legal repercussions” are sufficient to deter Sound Transit riders from evading their fares.
Conclusion
¶19 Because we hold that FEOs are not “public servants” as defined by RCW 9A.04.110, we need not reach the other issues raised by K.L.B. The Court of Appeals is reversed, and KL.B.’s charges are vacated.
Owens, Fairhurst, González, and Gordon McCloud, JJ., concur.

 K.L.B. originally identified himself as Kinds M. Marty and later identified his companion by only the first name of Marty.


 In Graham, two off-duty police officers were working as private security guards when they searched and arrested the defendant. We held that when the officers stopped the defendant, they stepped out of their roles as private security guards and into their roles as police officers. They were identified as police officers, and their status as police officers was known to the defendant. Therefore, we held that they were public servants.


 Ejusdem generis.


 The dissent argues that it if we apply ejusdem generis, we must apply it consistently to the larger list — i.e., the entire statute. The dissent then argues that such a reading would be nonsensical because “the phrase ‘any person participating as an advisor, consultant, or otherwise in performing a governmental function’ would be read to modify the list that includes legislators, judges, judicial officers, and jurors.” Dissent at 748. However, the dissent misunderstands how this canon applies. Under ejusdem generis, general words accompanied by specific words are to be construed to embrace only similar objects; this cannon applies when a list of specific terms is followed by a general term. Here, the dissent has it backward; “any person participating as an advisor, consultant, or otherwise in performing a governmental function” would not modify the other lists but rather the more specific lists would modify who was an “advisor, consultant, or otherwise.” Applying the canon correctly, “any person participating as an advisor, consultant, or otherwise” must be similar to a governmental employee, legislature, judge, judicial officer, or juror. As explained above, FEOs are not governmental employees and are not similar to an elected official, judicial officer, or juror.


 The dissent also cites Jongeward v. BNSF Railway, 174 Wn.2d 586, 617, 278 P.3d 157 (2012), to argue that ejusdem generis does not apply when interpreting a phrase containing the word “otherwise.” However, this support is misplaced, as the clause at issue in Jongeward differs from the statutory clause in this case. In Jongeward, the dissent argued that the “canon properly applies where there is a list of specific terms followed by a general term, i.e., ‘specific, specific, or general.’ ” Jongeward, 174 Wn.2d at 614 (Wiggins, J., dissenting) (citing Sw. Wash. Chapter, Natl Elec. Contractors Ass’n, 100 Wn.2d at 116). In Jongeward, we were interpreting the phrase “cut down, girdle or otherwise injure, or carry off,” in other words, “specific, specific or general, specific.” Jongeward, 174 Wn.2d at 615 (Wiggins, J., dissenting). Therefore, the phrase “otherwise injure” was not to be construed to embrace only similar objects. In contrast, in this case we are interpreting the phrase “advisor, consultant, or otherwise in performing a governmental function,” in other words, “specific, specific, or general.” Therefore, the *742canon does apply and under the statute, a person qualifies as a public servant only if they were acting as an advisor, a consultant, or something similar in performing a governmental function.


 Noscitur a sociis.


 In fact, while Deputy Adams works for the Eing Comity Sheriff’s Office, he is specifically assigned to matters arising from the Link and the heavy-rail train. VRP at 87.